DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Zhang et al. (US 20140278321 A1, hereinafter “Zhang”)
Zhang et al. (ES 2656954 T3, hereinafter “Zhang2”)
Naughton et al. (WO 2019152522 A1, hereinafter “Naughton”)
Li et al. (CN 203605907 U, hereinafter “Li”)

Response to Arguments
Applicant’s arguments, see applicant’s argument page 6, filed 10/17/2022, with respect to the rejection under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claims 1-3 and 4 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-20 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20140278321 A1, hereinafter “Zhang”) and in view of Naughton et al. (WO 2019152522 A1, hereinafter “Naughton”).
Regarding claim 1:
Zhang teaches a system based for planning and evaluating a process of a hair transplant operation (Zhang [0003], [0005], [0008], [0054]-[0055], fig. 1, where Zhang teaches a system for hair transplant procedure), comprising:
an operational unit (Zhang [0019], wherein a computer is serves as an operational unit to control the operation of the robot and the operate on the images); 
a user interface-screen element facilitating a control of the operational unit (Zhang [0110]-[0111], fig. 20, where Zhang teaches user can generate traces or lines to indicate certain areas or regions and that the user can generated 2-D traces that can be represented in the 3-D space), 
at least one camera detecting an image in the system at least one lighting element capable of emitting light with stable or different wavelengths (Zhang [0127], where Zhang discloses using at least one camera to detect image in the system and lighting element which is part of all camera and light capturing element that is part of all camera), and 
a robot controller providing mobility for a robotic system (Zhang [0005], [0015], [0054]-[0055], where Zhang discloses a robotic arm and corresponding controller for controlling the robotic arm).
wherein the system is based on an image processing technology and a robotic technology (Zhang [0005], [0015], [0054]-[0055], fig. 1, where Zhang teaches the system is based on acquired images processing and robotic technology),
Zhang fails to explicitly teach at least one lighting element capable of emitting light with stable or different wavelengths.
However, most camera if not all need a lighting source element to operate because the light has to be reflected or refracted from the body of the object such that the image can be taken. Furthermore, any light in the room can be considered a source of lighting element including the sunlight.
Therefore, it would have been obvious to one of ordinary skill in the art to use the light in the room as a lighting source element and supplement it with other more specific lighting element if the room lighting elements and the sunlight are not sufficient, in order to obtain better quality images.
Zhang fails to explicitly teach wherein the operational unit is configured to calculate a follicle number, a hair number at each follicle, and a hair thickness based on the image.
However, Zhang teaches determining the number and/or type of follicular units to be harvested/implanted and the density of harvest/implant sites, etc.., in other words number of hairs, number of hair follicle and the thickness of the hair is determined such that a satisfactory condition is met (Zhang [0052]). Furthermore, Naughton teaches hair growth can be measured by determining the number of hair follicles, total hair count, total terminal hair count and/or hair shaft thickness such that it can be compared to the information before the implant and expected result after the implant and such information can be obtained using images (Naughton [0168]-[0169], [0203]-[0026]).
Therefore, it would have been obvious to one or ordinary skill in the art at the time of the effective filing date of the application, to determine the number to determine the number of the follicles, the number of the hair and the thickness or the hair such to not only determine if the area needs more implant or whether a predetermined condition is met such as how thick  the hairs look and whether the patient is satisfied with the outcome.

Regarding claim 3:
Zhang teaches wherein the operational unit comprises one of a computer element capable of functioning separately or in an embedded position, stationary-portable computers, embedded cards carrying MCU (Micro Controller), DSP (Digital Signal Processor), FPGA (Field Programmable Gate Array), or GPU (Graphic Processing Unit) (Zhang [0005], [0015], [0054]-[0055])
Regarding claim 14:
Zhang teaches wherein the operational unit comprises one of MCU (Micro Controller), DSP (Digital Signal Processor), FPGA (Field Programmable Gate Array), or GPU (Graphic Processing Unit) (Zhang [0005], [0015], [0054]-[0055]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20140278321 A1, hereinafter “Zhang”) and in view of Naughton et al. (WO 2019152522 A1, hereinafter “Naughton”) and in view of Li et al. (CN 203605907 U, hereinafter “Li”).

Regarding claim 2:
Zhang in view of Naughton teaches all the limitations of this claim except further characterized by comprising telecentric, bi-telecentric or similar lenses in accordance with a function of the camera systems.
However, Li teaches a component detection system wherein when the section of the profile is required for measurement, generally using a telecentric lens (Telecentric lens) for imaging. telecentric lens mainly for correcting parallax and traditional industrial lens design, because the precise optical detection system,   because the common optical lens there is a certain restriction factor, such as deformation of the image, caused by the selected visual error, inappropriate light source interference caused by uncertainty of the boundary, so as to influence the precision of the measurement. and a telecentric lens can effectively reduce or even eliminate the said problem, it can be in a certain distance range so that the image magnification will not change. the section surface by telecentric lens for imaging, capable of obtaining the image of high quality is ensured (Li [0033]).
Therefore, taking the teachings of Zhang, Naughton and Li as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to us a telecentric lens, in order to obtain images with high quality that would facilitate detection and counting of the hair follicles, the hair in the follicles and the thickness or the hair.

Claims 4-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20140278321 A1, hereinafter “Zhang”) in view of Naughton et al. (WO 2019152522 A1, hereinafter “Naughton”), and in view of Zhang et al. (ES 2656954 T3, hereinafter “Zhang2”).
Regarding claim 4:
Zhang teaches a method which for planning and evaluating a process of a hair transplant operation (Zhang [0003], [0005], [0008], [0054]-[0055], fig. 1, where Zhang teaches a system for hair transplant procedure), wherein the method is based on an image processing technology and a robotic technology and the method comprises (Zhang [0005], [0015], [0054]-[0055], fig. 1, where Zhang teaches the system is based on acquired images processing and robotic technology):
 an initial stage (Zhang [0003], [0005], [0008], [0054]-[0055], [0059],fig. 1, where the patient has to be placed in a position such that the images can be taken and secure such that he or she does not move (at least the targeted area) during the procedure);
an image-taking stage before the hair transplant operation (Zhang [0003], [0005], [0015], [0008], [0054]-[0055], fig. 1, images are taken before the procedure such that location of the implant can be determined);
a calculation stage (Zhang [0003], [0005], [0008], [0015], [0054]-[0055], fig. 1,  and fig. 7c, where Zhang teaches calculating and marking the location where the transplant would be performed);
a transplant stage (Zhang [0003], [0005], [0008], [0015], [0054]-[0055], fig. 1, and fig. 7c, where Zhang teaches performing the transplant on the location determined);

Zhang fails to explicitly teach wherein the calculation stage comprises steps of calculating a follicle number, a hair number at each follicle, and a hair thickness.
However, Zhang teaches determining the number and/or type of follicular units to be harvested/implanted and the density of harvest/implant sites, etc.., in other words number of hairs, number of hair follicle and the thickness of the hair is determined such that a satisfactory condition is met (Zhang [0052]). Furthermore, Naughton teaches hair growth can be measured by determining the number of hair follicles, total hair count, total terminal hair count and/or hair shaft thickness such that it can be compared to the information before the implant and expected result after the implant and such information can be obtained using images (Naughton [0168]-[0169], [0203]-[0026]).
Therefore, taking the teachings of Zhang and Naughton as a whole, it would have been obvious to one or ordinary skill in the art at the time of the effective filing date of the application, to determine the number to determine the number of the follicles, the number of the hair and the thickness or the hair such to not only determine if the area needs more implant or whether a predetermined condition is met such as how thick  the hairs look and whether the patient is satisfied with the outcome.

Zhang in view of Naughton fails to explicitly teach an image-taking stage after the hair transplant operation; and
a calculation and reporting stage.
However, Zhang teaches using template to guide the transplant and using user feedback or automatic feedback in order to adjust the procedure (Zhang [0073], [0098]-[0099]) in doing so when everything is satisfactory the process would be terminated. To accomplish that calculation and reporting is performed. Furthermore, Zhang2 in the same line of endeavor teaches real-time reporting image of a body surface for hair-transplant procedure such that the progress of the procedure can be monitored and adjustment can be made accordingly, in order to obtain the final desired result (Zhang2 page 2 lines 35-64 page 4, lines 41-65, page 6 lines 6-24, figs. 1 and 4).
	Therefore, taking the teachings or Zhang, Naughton and Zhang2 as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to take images during and at the end of the procedure to verify the final product if it is conformed with the expected final result and to make adjustment as needed in order improve result of the procedure. 
Regarding claim 5:
Zahn in view of Naughton and in view of Zhang2 teaches wherein the initial stage comprises steps of positioning a person to be hair transplanted in a determined area for the hair transplant operation to be performed by using a robotic system, activating the command through a user interface by an operator and then switching the robotic system to a suitable position for initiating a scanning process of a head of the via sending required commands to a robot controller by an operational unit (Zhang [0053]-[0056], Zhang2 page 4 lines 41-52, where the person , the markers and the arms all have to be positioned for the procedure to be implemented, since it requires precision and user interact with the system via display to control the procedure).
Regarding claim 6:
Zahn in view of Naughton and in view of Zhang2 teaches wherein initial stage further comprises steps of sending the required commands to cameras by the operational unit on the robotic system and preparing the cameras to take images (Zhang [0015], [0053]-[0054], [0059], Zhang2 page 4 lines 41-52).
Regarding claim 7:
Zahn in view of Naughton and in view of Zhang2 teaches wherein the image-taking stage before the hair transplant operation comprises steps of moving a camera capable of calculating a depth through a robotic system and creating a three-dimensional image of a head of a person (Zhang [0012], [0018]-[0019], [0059], [0068], [0070]).
Regarding claim 8:
Zahn in view of Naughton and in view of Zhang2 teaches wherein the image-taking stage before the hair transplant operation comprises steps of performing a planned using three-dimensional data obtained through an operational unit, bringing visible and/or IR cameras to appropriate points around a head by a help of a robotic system along the planned route, and taking images having partial overlaps of between each other (Zhang [0012], [0018]-[0019], [0059]).
Regarding claim 9:
Zahn in view of Naughton and in view of Zhang2 teaches wherein the steps of calculating the follicle number, the hair number at each follicle, and the hair thickness by using an image processing technology over images taken at the image- taking stage before the hair transplant operation, and the calculation stage further comprises calculating fields of various areas marked on a head (Zhang [0012], [0018]-[0019], [0052], [0059], [0068], [0070]).
Regarding claim 10:
Zahn in view of Naughton and in view of Zhang2 teaches Wherein at the calculation stage further comprises steps of calculating a “Coverage Value” for a whole of a head or for definite donor sites of the head after basic calculations and calculating a regional “donor capacity” (Zhang [0012], [0018]-[0019], [0052], [0059], [0068], [0070], [0072], [0075]; Zhang 2 page 5 lines 1-11).
Regarding claim 11:
Zahn in view of Naughton and in view of Zhang2 teaches wherein transplant stage comprises transplanting hair grafts harvested from donor sites to parts with sparse hair on a head in a sterile environment by evaluating analysis results obtained in the calculation stage (Zhang [0012], [0018]-[0019], [0052], [0059], [0068], [0070], [0072], [0075]; Zhang2 page 2 lines 23-31).
Regarding claim 12:
Zahn in view of Naughton and in view of Zhang2 teaches wherein image taking stage after the hair transplant operation comprises a step of taking images of a head using a pre-calculated route or a route created after a new three dimensional scanning, wherein the image taking stage after the hair transplant operation is performed using previous three-dimensional model information of the head  in a similar way to the image-taking stage before the hair transplant operation, with or without performing an additional three dimensional scanning for the head (Zhang [0012], [0018]-[0019], [0052], [0059], [0068], [0070], [0072], [0075]; Zhang2 page 2 lines 35-64 page 4, lines 41-65, page 6 lines 6-24, figs. 1 and 4).
Regarding claim 13:
Zahn in view of Naughton and in view of Zhang2 teaches wherein at the calculation and reporting stage comprises steps of detecting a follicle number harvested from a donor site and a transplanted follicle number over three-dimensional images by image processing technologies, calculating a number of hair taken from the donor site and a number of transplanted hair by the operational unit, and reporting results of the calculating to inform a doctor and a person having who the hair transplant operation   (Zhang [0012], [0018]-[0019], [0052], [0059], [0068], [0070], [0072], [0075]; Zhang2 page 2 lines 35-64 page 4, lines 41-65, page 6 lines 6-24, figs. 1 and 4).
Regarding claim 15:
Zahn in view of Naughton and in view of Zhang2 teaches wherein the initial stage comprises steps of sending required commands to cameras by an operational unit on a robotic system and preparing the cameras to take images (Zhang [0015], [0053]-[0054], [0059], Zhang2 page 4 lines 41-52).
Regarding claim 16:
Zahn in view of Naughton and in view of Zhang2 teaches wherein the image-taking stage before the hair transplant operation comprises steps of moving a camera capable of calculating a depth through the robotic system and creating a three-dimensional image of the head of the person (Zhang [0012], [0018]-[0019], [0059], [0068], [0070; Zhang2 page 4 lines 41-52).
Regarding claim 17:
Zahn in view of Naughton and in view of Zhang2 teaches wherein the image-taking stage before the hair transplant operation comprises steps of performing a planned route-using three-dimensional data obtained through an operational unit, bringing visible and/or IR cameras to appropriate points around the head by a help of the robotic system along the planned route, and taking images having partial overlaps of each other (Zhang [0012], [0018]-[0019], [0052], [0059], [0068], [0070], [0072], [0075], fig. 13; Zhang2 page 2 lines 35-64 page 4, lines 41-65, page 6 lines 6-24, figs. 1 and 4).
Regarding claim 18:
Zahn in view of Naughton and in view of Zhang2 teaches wherein the steps of calculating the follicle number, the hair number at each follicle, and the hair thickness are performed by using an image processing technology over images taken at the image-taking stage before the hair transplant operation, and the calculation stage further comprises calculating fields of various areas marked on a head (Zhang [0012], [0018]-[0019], [0052], [0059], [0068], [0070], [0072], [0075]; Zhang2 page 2 lines 35-64 page 4, lines 41-65, page 6 lines 6-24, figs. 1 and 4).
Regarding claim 19:
Zahn in view of Naughton and in view of Zhang2 teaches wherein the calculation stage further comprises steps of calculating a “Coverage Value” for a whole of the head or for definite donor sites of the head after basic calculations and calculating a regional “donor capacity” (Zhang [0012], [0018]-[0019], [0052], [0059], [0068], [0070], [0072], [0075]).
Regarding claim 20:
Zahn in view of Naughton and in view of Zhang2 teaches wherein the transplant stage comprises transplanting hair grafts harvested from donor sites to parts with sparse hair on the head in a sterile environment by evaluating analysis results obtained in the calculation stage (Zhang [0012], [0018]-[0019], [0052], [0059], [0068], [0070], [0072], [0075]; Zhang2 page 2 lines 23-31).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        December 8, 2022